Smith, J.,
delivered the opinion of the court.
The only evidence introduced by the state for the purpose of corroborating the prosecutrix as to an act of sexual intercourse had with her by defendant by virtue of a promise of marriage was that of the witness J. N. Sellers, her brother. This witness testified that defendant, with knowledge of the pregnancy of the prosecutrix, told her in witness’ presence that he would marry her if she would wait a week or two on him. This evidence was competent, but of itself alone was wholly insufficient to amount to corroboration of the prosecutrix.
It may be that this statement was made by defendant because of a consciousness upon his part that he had wronged the prosecutrix in the manner alleged in the indictment; but it may also have been made without any such consciousness on his part and for a wholly different reason. There is nothing in the evidence from which the jury would have been warranted in determining what prompted defendant to make the statement. The corroborating evidence required by the statute must be of such character as will fairly tend to connect the defendant with the commission of the offense, and as will fairly satisfy the jury that the prosecutrix is truthful and worthy of belief. Ferguson v. State, 71 Miss. 805, 15 South. 66, 42 Am. St. Rep. 492.

Reversed and remanded.